Citation Nr: 0907704	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  06-35 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a chronic disability 
manifested by dizziness secondary to a service-connected 
cervical spine disability.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The veteran served on active duty from June 1961 to October 
1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Lincoln, Nebraska.  In August 2008, the veteran testified at 
a hearing before the undersigned. 

Initially, the Board notes that while the veteran offered 
testimony at his August 2008 personal hearing as to 
entitlement to service connection for peripheral neuropathy 
in his lower extremities, the record shows that he had 
previously withdrawn this issue.  See June 2008 VA Form 119, 
Report of Contact and July 2008 handwritten and signed note 
on that Form 119; Also see 38 C.F.R. § 20.204(b) (2007) (a 
substantive appeal may be withdrawn at any time before the 
Board promulgates a decision).  Moreover, in July 2008, the 
RO wrote to the veteran to confirm his intent to withdraw his 
appeal and the claimant did not reply.  Accordingly, the 
Board finds that despite the personal hearing testimony that 
the only issue on appeal is as stated on the cover page of 
this decision.

In this regard, while a review of the record on appeal shows 
that the RO also adjudicated the veteran's claim based on a 
theory of direct service incurrence, given the claimant's 
writings to VA and his personal hearing testimony, the Board 
has limited the issue on appeal to secondary service 
connection so as to best reflect his intentions when filing 
the appeal.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).


FINDING OF FACT

The preponderance of the evidence is against a finding that a 
chronic disability manifested by dizziness was caused or 
aggravated by the service-connected cervical spine 
disability.


CONCLUSION OF LAW

A chronic disability manifested by dizziness was not caused 
or aggravated by the veteran's service-connected cervical 
spine disability.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified what specific evidence he is to provide 
and what evidence VA will attempt to obtain.  VA thirdly has 
a duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  This includes obtaining all relevant 
evidence adequately identified in the record and, in some 
cases, affording VA examinations or obtaining medical 
opinions.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  

Written notice provided in August 2005, prior to the 
appealed-from rating decision, along with the notice provided 
in March 2006 and January 2008 fulfills the provisions of 38 
U.S.C.A. § 5103(a).  The notice in March 2006 provided notice 
of the type of evidence necessary to establish a disability 
rating and effective date for the disability on appeal and 
the notice in January 2008 provided notice of the laws and 
regulations governing secondary service connection.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  To the extent that 
the VCAA notice was provided after the adjudication of the 
issue on appeal in the November 2005 rating decision, the 
Board finds that providing the veteran with adequate notice 
in March 2006 and January 2008 followed by a readjudication 
of the claim in the June 2008 supplemental statement of the 
case "cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Next, the Board notes that the veteran was not provided 
notice of the recent amendments to 38 C.F.R. § 3.310 in the 
above VCAA letters.  However, the June 2008 supplemental 
statement of the case provided notice of the recent 
amendments to 38 C.F.R. § 3.310.  Accordingly, the Board 
finds that such lack of notice in the VCAA letters was not 
prejudicial because a reasonable person could be expected to 
understand what was expected of him to establish his claim 
for secondary service connection from reading the June 2008 
supplemental statement of the case.  Sanders v. Nicholson, 
457 F.3d 881 (Fed. Cir. 2007).

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that the RO has obtained and associated with the 
record the veteran's identified medical records.  The veteran 
was also afforded an opportunity to testify at a hearing 
before the undersigned.  In this regard, the veteran's 
representative argued at the August 2008 personal hearing 
that a remand was required to obtain a competent medical 
opinion as to the relationship between the claimant's 
service-connected cervical spine disability and his dizziness 
because the opinions of record are inadequate.  The Board 
disagrees.  Specifically, the Board finds that the five 
opinions of record when taken together provide an adequate 
38 U.S.C.A. § 5103A(d) opinion as to the origins of the 
veteran's dizziness and a remand to obtain another opinion is 
not required.  Furthermore, there is no pertinent evidence 
which is not currently part of the claim files.  

Hence, VA has fulfilled its duty to assist the veteran in the 
prosecution of his claim and adjudication of this appeal may 
go forward.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).  

The Claim

The veteran contends that he has a chronic disability 
manifested by dizziness secondary to his service-connected 
cervical spine disability.  It is also requested that the 
veteran be afforded the benefit of the doubt. 

Service connection is warranted where a disability is 
proximately due to or the result of already service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310.  
Service connection is also warranted when a service-connected 
disability aggravates a non-service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

With the above criteria in mind, the Board notes that a 
November 2005 rating decision granted service connection for 
a cervical spine disability.  Moreover, November 2005 VA 
treatment records show the veteran's complaints of dizziness.  

As to the relationship between the veteran's service-
connected cervical spine disability and the dizziness, the 
January 2008 VA neurological examiner reported that he was 
going to order an ears, nose, and throat examination (ENT) of 
the claimant because he could not determine whether his 
dizziness is specifically due to 

his neck coming from his multilevel 
degenerative disease, or whether it is 
due to his numerous other medical issues 
including medications, all of which may 
cause dizziness . . . At this point in 
time, I don't feel that specific disk 
disease of the neck should cause specific 
dizziness, but I will ask the ENT 
consultant to make comment concerning 
this [possibility].

Thereafter, the February 2008 VA ear disease examiner 
reported that he would 

defer to Audiology's opinion . . . as 
[to] . . . dizziness/vertigo of unknown 
etiology.  As I cannot perform the 
maneuvers necessary to differentiate a 
peripheral and/or central from a 
vestibulospinal vertigo, I will send him 
for video nystagmography at Boys Town 
National Research Hospital to evaluate 
this.  It is my feeling that if he does 
not have any peripheral vestibular/inner 
ear weakness and this central processing 
engaged tracking are within normal 
limits, then this likely is due to his 
degenerative disease in his neck.  I will 
await those results before finalizing 
this opinion. 

Subsequently, at the February 2008 examination obtained by VA 
from Boys Town National Research Hospital it was opined that 
he had no objective indications of peripheral vestibular 
system or central vestibulo-ocular pathway involvement.  It 
was also noted that certain tests could not be used to test 
the veteran because of his neck condition and limited range 
of motion.

Subsequently, in the March 7, 2008, addendum to the February 
2008 VA ear disease examination, it was opined that testing 
at Boys Town Research Hospital showed no evidence of a 
"peripheral vestibular or central vestibulo-ocular pathway 
abnormality.  This is in keeping with my clinical assessment.  
Likely his problem is from the third source of input for 
balance/position - his vestibulospinal tract via his neck and 
spinal cord.  I am not trained to further evaluate this and 
can simply state that his vertigo-like symptoms are not 
related to his hearing loss and tinnitus."  

Finally, in the March 14, 2008, addendum to the January 2008 
VA neurological examination it was opined, after a review of 
the record on appeal including the February 2008 VA ear 
examination and its addendum and the February 2008 report 
from Boys Town National Research Hospital, as follows:

Based on this examiner's previous 
experience, degenerative disk disease of 
the spine usually does not (specifically) 
cause dizziness . . . This veteran does 
take a host of medications for pain and 
other issues, therefore dizziness may be 
caused by this.  There are also other 
medical reasons which can easily play 
into dizziness, that may not have been 
investigated so far by his providers.

Therefore, at this point in time, I feel 
it is less likely that his dizziness is 
specifically caused by his service 
connected degenerative disease of the 
cervical spine, and more likely due to 
other issues.  I cannot determine any 
aggravation issues either at this time, 
because as best as this examiner can 
tell, even though he does have a fair 
amount of change in the cervical spine, 
the degenerative changes are not likely 
to be the specific cause of dizziness.  
They are more likely to cause pain and/or 
typical symptoms associated with 
significant degenerative change in the 
spine itself . . . After the recent ENT 
visit, there appears to be no ENT source 
of his dizziness, based on that 
consultation and subsequent testing.

The Board acknowledges that the February 2008 VA ear disease 
examiner opined that if the veteran did not have any 
peripheral vestibular/inner ear weakness and his central 
processing engaged tracking was within normal limits, his 
dizziness was likely due to his degenerative disease in his 
neck.  Moreover, after testing at Boys Town Research Hospital 
showed no evidence of a peripheral vestibular or central 
vestibulo-ocular pathway abnormality, the ear disease 
examiner opined on March 7, 2008, that the veteran's 
dizziness was caused by his vestibulospinal tract via his 
neck and spinal cord. 

However, the February 2008 VA ear disease examiner also 
acknowledged that he was not trained to further evaluate the 
veteran's problem with dizziness and can simply state that 
his vertigo-like symptoms are not related to his hearing loss 
and tinnitus.  Moreover, while the January 2008 VA 
neurological examiner reported that the veteran's dizziness 
may have an ENT component and therefore requested an ENT 
opinion, he also opined that he did not think that disk 
disease of the neck should cause dizziness.  Furthermore, in 
the March 14, 2008 addendum, the January 2008 neurological 
examiner opined, after obtaining the requested opinion which 
ruled out an ENT source of the dizziness and after 
acknowledging that the dizziness could be caused by the 
medications taken by the claimant or any other of number of 
sources which have yet to be investigated, that the 
appellant's dizziness was not caused or aggravated by his 
cervical spine disability.  

Given the above, the Board gives more evidentiary weight to 
the opinions provided by the January 2008 VA neurological 
examiner that the veteran's dizziness was not caused or 
aggravated by the service-connected cervical spine disability 
than the opinions provided by the February 2008 VA ear 
disease examiner because the January 2008 VA neurological 
examiner's opinions were based on the entire record on appeal 
including the February 2008 examiners' opinions and the 
February 2008 ear disease examiner reported that he was not 
trained to give an opinion as to the relationship between the 
veteran's cervical spine disability, an orthopedic problem, 
and his dizziness.  See Boggs v. West, 11 Vet. App. 334, 344 
(1998) (holding that more recent medical opinions are of 
greater probative value); Evans, supra. 

Accordingly, because the weight of the evidence shows that a 
chronic disability manifested by dizziness was not caused or 
aggravated by the service-connected cervical spine 
disability, the claim for secondary service connection must 
be denied.  38 C.F.R. § 3.310. 

In reaching the above conclusion, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO, the claimant's statements to his 
examiners, the personal hearing testimony, or the lay 
statements.  In this regard, while the veteran is credible to 
report on the dizziness he feels and the veteran and the 
others are credible to report what they can see (see Jandreau 
v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007)), neither the 
veteran nor these other lay persons are competent to give a 
medical opinion as to whether the veteran's service-connected 
cervical spine disability causes or aggravates his dizziness.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, the Board will give more evidentiary weight to the 
medical opinions or record than these lay opinions.  

Finally, the Board has considered the doctrine of reasonable 
doubt.  However, because the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim must be denied.


ORDER

Service connection for a chronic disability manifested by 
dizziness secondary to a service-connected cervical spine 
disability is denied.


____________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


